            Case 3:19-cv-01991-AC         Document 8   Filed 01/09/20     Page 1 of 4




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Tracy J. Frazier, OSB No. 107125
Email: tracy.frazier@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000

       Attorneys for Defendant Lanphere Enterprises Inc




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


ALICIA KNECHT, individually and on                                      Case No. 3:19-cv-01991
behalf of all others similarly situated
                                                    NOTICE OF ASSOCIATION OF
                             Plaintiff,
                                                    COUNSEL FOR DEFENDANT
       v.                                           LANPHERE ENTERPRISES, INC.

LANPHERE ENTERPRISES INC., a
domestic corporation

                             Defendant.


                                           NOTICE

          PLEASE TAKE NOTICE that Tracy J. Frazier, Oregon State Bar No. 107125, of the law

office of Chock Barhoum, LLP at 121 SW Morrison St., Ste. 500, Portland,OR 97204, telephone

971-302-6435, e-mail tracy.frazier@chockbarhoum.com, is being associated with John R.

Barhoum of Chock Barhoum, LLP as attorney of record for the Defendant Lanphere Enterprises

Inc.
 Page 1        NOTICE OF ASSOCIATION OF COUNSEL
         Case 3:19-cv-01991-AC     Document 8    Filed 01/09/20    Page 2 of 4




     DATED this 9th day of January 2020.


                                    CHOCK BARHOUM LLP



                                    John R. Barhoum, OSB No. 045150
                                    Email: john.barhoum@chockbarhoum.com
                                    Tracy J. Frazier, OSB No. 107125
                                    Email: tracy.frazier@chockbarhoum.com
                                       Attorneys for Defendant Lanphere Enterprises Inc




Page 2      NOTICE OF ASSOCIATION OF COUNSEL
           Case 3:19-cv-01991-AC          Document 8   Filed 01/09/20     Page 3 of 4




John R. Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Tracy F. Frazier, OSB No. 107125
Email: tracy.frazier@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000

      Attorneys for Defendant Lanphere Enterprises Inc




                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION


ALICIA KNECHT, individually and on                                      Case No. 3:19-cv-01991
behalf of all others similarly situated
                                                   CERTIFICATE OF SERVICE
                             Plaintiff,

      v.

LANPHERE ENTERPRISES INC., a
domestic corporation

                             Defendant.
      I hereby certify that a true copy of the foregoing NOTICE OF ASSOCIATION OF

COUNSEL FOR DEFENDANT LANPHERE ENTERPRISES, INC. was served on:
        Bonner C. Walsh                                    By hand delivery
        Walsh LLC                                          By first-class mail*
        1561 Long Haul Road                                By overnight mail
        Grangeville, ID 83530                              By facsimile transmission
              Attorneys for Plaintiff                       Fax #: 866-503-8206
                                                           By e-mail:
                                                            bonner@walshpllc.com
        Young Walgenkim                                    By hand delivery
 Page 1     CERTIFICATE OF SERVICE
          Case 3:19-cv-01991-AC           Document 8    Filed 01/09/20    Page 4 of 4




         Hanson & Walgenkim, LLC                             By first-class mail*
         838 Commercial Street NE                            By overnight mail
         Salem, OR 97301                                     By facsimile transmission
                Attorneys for Plaintiff                       Fax #: 503-766-6477
                                                             By e-mail:
                                                              young@hansonwalgenkim.com
         Adam Gonnelli                                       By hand delivery
         The Sultzer Law Group                               By first-class mail*
         280 Rt. 35, Suite 304                               By overnight mail
         Red Bank, NJ 07701                                  By facsimile transmission
                Pro Hac Vice                                  Fax #: 888-749-7749
                                                             By e-mail:
                                                              gonnellia@thesultzerlawgroup.com


     *With first-class postage prepaid and deposited in Portland, Oregon.

     Dated this 9th        January 2020.
                ___ day of ________,

                                           CHOCK BARHOUM LLP


                                           John R. Barhoum, OSB No. 045150
                                           Email: john.barhoum@chockbarhoum.com
                                           Tracy F. Frazier, OSB No. 107125
                                           Email: tracy.frazier@chockbarhoum.com
                                           Ashleigh E. Edwards, OSB No. 154656
                                           Email: ashleigh.edwards@chockbarhoum.com
                                              Attorneys for Defendant Lanphere Enterprises Inc




Page 2        CERTIFICATE OF SERVICE
